Acknowledgements
This communication is in response to applicant’s response filed on 12/22/2020.
Claims 1 and 12 have been amended. Claims 7 and 18 have been cancelled.
Claims 1-6, 8-17, and 19-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Peterson (US 20150143218) in view of Entschew (US 20130318354) in further view of Bisbee (US 20180276270) does not disclose “storing, in a node of a data storage system, the transaction signature for the first step in the chain of transaction signatures; archiving, in an anchor database distinct from the data storage system, an export anchor comprising the transaction signature for the first step and an identifier of the node, the anchor database not including the one or more transaction signatures associated with the previous step of the workflow,” as required by amended claim 1, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 1. Applicant makes similar arguments for independent claim 12, and 
Applicant argues dependent claims 2-6, 8-11, 13-17, and 19-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 12.

Priority
This application claims priority of US Provisional Application No. 62/305,397 filed on 03/08/2016. Applicant’s claim for the benefit of this prior-filed application is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1, 6, 9-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20150143218) in view of Entschew (US 20130318354) in further view of Bisbee (US 20180276270) in further view of Lynch (US 20160342812).

Regarding Claims 1 and 12, Peterson teaches a computer implemented method (Paragraph 0014 teaches embodiments described herein provide enhanced computer- and network-based methods for obtaining and managing electronic signatures and, more particularly, for creating, managing, and utilizing a dynamic Web-based electronic signature process) comprising: transmitting, by a computer system to a client device associated with a first user, a notification indicating that the first user is to perform a first step of a workflow comprising a series of steps (Paragraphs 0018, 0026, 0033, 0047, and 0041 teach the Web server transmits the URL that identifies the template (i.e., workflow) to the client device, wherein the transmitted URL may be embedded in a Web page as a link or other element; the electronic signature service (i.e., Web server) transmits a URL that identifies a template that specifies required electronic signature data that can be accessed on a client device for purposes of performing a transaction that requires an electronic signature, wherein the template specifies electronic signature data that is required to represent a complete electronic signature; the first step of the signing experience is to identify the user and any other required, un-addressed participants by supplying a name and email address; receiving, by the computer system from the client device, a request to perform the first step based on the notification (Paragraphs 0019, 0024, 0027, and 0034 teach the client device then transmits a request based on the received URL to the electronic signature service (ESS); because the ESS uses a “late binding” approach that dynamically generates a form in response to a received request, modifications to the associated form template can be reflected in the generated form; the received request may include one or more arguments or other data along with at least a portion of the transmitted URL; the request may be transmitted to the electronic signature service (e.g., using the HTTP protocol) in order to obtain a form for collecting required electronic signature data); transmitting, by the computer system, the transaction to the client device (Paragraphs 0020 and 0035 teach the prepared form is transmitted to the client device, where it is presented to the signer, such as within the context of a Web browser or other client application; the electronic signature service prepares a form based on the transmitted request, and the prepared form is then transmitted from the electronic signature service to the illustrated process); and receiving, by the computer system from the client device, a signed transaction comprising the transaction and a digital signature of the first user (Paragraphs 0020 and 0029 teach the signer (i.e., first user) then provides the required signature data via the prepared form to the ESS; the Web browser renders the transmitted form and receives the required signature data as user inputs to the form).
determining, by the computer system, whether the digital signature is valid based on the cryptographic key.
Entschew from same or similar field of endeavor teaches determining, by the computer system, whether the digital signature is valid based on the cryptographic key (Paragraphs 0209 and 0305 teach the service computer system can check the authenticity and validity of the signature of the signed electronic document, wherein the service computer system can check whether the signature is valid at the present moment in time and for the current transaction; the system checks whether the first certificate and therefore also the signature of the signed electronic document are valid for the requested transaction, that is to say whether, for example, the first data value of the first certificate matches, for example, the document number of the signed document).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peterson to incorporate the teachings of Entschew to determine, by the computer system, whether the digital signature is valid based on the cryptographic key; responsive to determining that the digital signature is valid: store a transaction signature for the first step, the transaction signature comprising a hash of the transaction; and enable, by the computer system, the performance of the first step.
There is motivation to combine Entschew into Peterson because electronic data provided with a signature thus make it possible to definitively identify the author or the person who has signed this data and to check the integrity (lack of 
However, the combination of Peterson and Entschew does not explicitly teach creating, by the computer system, a transaction for the first step, the transaction comprising a description of the first step and a cryptographic key of the first user; and responsive to determining that the digital signature is valid: creating a transaction signature for the first step based on the transaction and a previous transaction signature included in a chain of transaction signatures comprising one or more transaction signatures associated with a previous step of the workflow, wherein the transaction signature comprises a hash of the signed transaction and a hash of the previous transaction signature; storing the transaction signature for the first step in the chain of transaction signatures; and enabling, by the computer system, the performance of the first step.
Bisbee from same or similar field of endeavor teaches creating, by the computer system, a transaction for the first step, the transaction comprising a description of the first step and a cryptographic key of the first user (Paragraphs 0010, 0048, 0061, and 0092 teach an “electronic signature” is a digital signature that is logically associated, applied or attached to an electronic document with the intent or commitment of the signer to sign or otherwise be bound by the terms of the electronic document; a transfer agent is authorized to submit information objects such as an electronic document to the TRS, typically using API calls via a third party system managed by such transfer agent, or manually using the TRS dashboard via a workstation; a transfer agent is identified and responsive to determining that the digital signature is valid: creating a transaction signature for the first step based on the transaction and a previous transaction signature included in a chain of transaction signatures comprising one or more transaction signatures associated with a previous step of the workflow (Paragraphs 0031, 0054, 0061, and 0105 teach in the case of the audit trail, the contents of the wrapper consist of audit entries and the TRS date and time stamp and digital signature; each time additional audit entries are added to the audit trail, the TRS combines the new entries with the existing digitally signed entries and applies a recursive wrapper over the package to provide signature and protection layering; an “audit trail” is a collection of those audit entries which are designated by the TRS to be compiled into an individual computer record consisting of a sequential listing of events and activities with respect to wherein the transaction signature comprises a hash of the signed transaction and a hash of the previous transaction signature (Paragraphs 0007-0008 teach one-way characteristic of a PKC system also enables a private key holder to “digitally sign” an electronic information object by creating a “hash” of the information object itself and then encrypting the hash with the private key and appending the encrypted hash (now referred to as a digital and storing the transaction signature for the first step in the chain of transaction signatures and enabling, by the computer system, the performance of the first step (Paragraphs 0017 and 0063 teaches the TRS securely stores and securely retrieves digitally signed, authenticated, and encrypted information objects such as electronic documents; the TRS preferably stores each dataset and original electronic information object by owner ID, transaction ID, document ID, version ID, field ID and data ID, and controls access to an account by user-type for the benefit of the account owner).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson and Entschew to incorporate the teachings of Bisbee to create, by the computer system, a transaction for the first step, the transaction comprising a description of the first step and a cryptographic key of the first user; and responsive to determining that the digital signature is valid: create a transaction signature for the first step based on the transaction and a previous transaction signature included in a chain of transaction signatures comprising one 
There is motivation to combine Bisbee into the combination of Peterson and Entschew because the base invention is improved by providing a verifiable chain of evidence throughout an entire electronic transaction involving the secure creation, collection and maintenance of authenticated data related to each stage of the transaction and the authenticated original electronic documents and other information objects underlying such transaction, all in digital formats, in order to provide audit, monitoring, verification and reporting capabilities at the information object level, for the aggregate of such information objects across multiple stages of such transaction, and across multiple transactions in the aggregate (Bisbee Paragraph 0002).	However, the combination of Peterson, Entschew, and Bisbee does not explicitly teach storing, in a node of a data storage system, the transaction signature for the first step in the chain of transaction signatures; and archiving, in an anchor database distinct from the data storage system, an export anchor comprising the transaction signature for the first step and an identifier of the node, the anchor database not including the one or more transaction signatures associated with the previous step of the workflow.
storing, in a node of a data storage system, the transaction signature for the first step in the chain of transaction signatures (Paragraphs 0025-0026, 0044, and 0030 teach a plurality of the source systems (i.e., nodes of data storage system) may be associated with various providers; each source system comprises a hashing appliance that provides output to a hashed master record number database (i.e., node stores transaction signature), wherein the hashing appliance uses a public key received from the third-party hash key services to encrypt hashed patient’s records; note that for any particular source system, all records of a particular patient will be assigned a unique master record number (MRN) by that source system; each record preferably includes a source identifier that identifies the source system that produced the record (i.e., source identifier); such a common MRN permits the records to be easily grouped (i.e., chained) together to reflect association with a single person); archiving, in an anchor database distinct from the data storage system, an export anchor comprising the transaction signature for the first step and an identifier of the node, the anchor database not including the one or more transaction signatures associated with the previous step of the workflow (Paragraphs 0030, 0032, and 0040 teach note that for any particular source system, all records of a particular patient will be assigned a unique master record number (MRN) by that source system; each record preferably includes a source identifier that identifies the source system that produced the record (i.e., identifier of the node); the enterprise clinical database (i.e., anchor database) stores the anonymized electronic patient records received directly from each hashing appliance; Paragraph 0040 teaches after the hashing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Peterson, Entschew, and Bisbee, which teaches storing the transaction signature for the first step in the chain of transaction signatures, to incorporate the teachings of Lynch, which teaches storing the transaction signature in a node of a data storage system in addition to the anchor database with is distinct from the data storage system.
There is motivation to combine Lynch into the combination of Peterson, Entschew, and Bisbee because the third-party hash key services is an independent component that supplies the common salt value and encryption support to two “untrusted” parties, namely the source system and the enterprise data warehouse system, where neither component “trusts” the other component (Lynch Paragraph 0046). In addition, the enterprise data warehouse receives the anonymized patient records from the hashing appliance. Once received and stored by the AMPI server, the anonymized records should somehow be associated or mapped together to build the record base associated with a particular patient, although the patient identity is unknown. The final result of such associating or mapping is a single unique identifier that is able to tie together or aggregate all of the records common to one particular patient. This is based on the premise that identical confidential data elements that have been reduced to a hash value will necessarily have 
Regarding Claim 12, Peterson teaches a non-transitory computer readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to perform operations comprising (Paragraph 0221 teaches some or all of the components of the electronic signature service may be implemented or provided in other manners, such as at least partially in firmware and/or hardware, including, but not limited to one or more application-specific integrated circuits (“ASICs”), standard integrated circuits, controllers (e.g., by executing appropriate instructions, and including microcontrollers and/or embedded controllers), field-programmable gate arrays (“FPGAs”), complex programmable logic devices (“CPLDs”), and the like; some or all of the system components and/or data structures may also be non-transitorily stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium so as to enable or configure the computer-readable medium and/or one or more associated computing systems or devices to execute or otherwise use or provide the contents to perform at least some of the described techniques).

Regarding Claims 6 and 17, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach responsive to receiving the transaction with the digital signature, determining whether a condition associated with the first step has been satisfied; and responsive to determining that the condition has been satisfied and that the signature is valid, enabling the performance of the first step.
 Bisbee further teaches responsive to receiving the transaction with the digital signature, determining whether a condition associated with the first step has been satisfied; and responsive to determining that the condition has been satisfied and that the signature is valid, enabling the performance of the first step (Paragraphs 0048 and 0075 teach information objects, including data and electronic documents, identified by a transfer agent may be uploaded to the TRS; an originator of an information object and any subsequent submitter of information objects are referred to as “transfer agents” and, if such information objects are not originated using the electronic signature functionality of the TRS, such transfer agent attests to the integrity and validity of an information object before it is submitted to the TRS; the TRS validates the transfer agent's identity and rights and, if the upload is being done by means other than the electronic signature functionality of the TRS, verifies the integrity of submitted information object; once the TRS determines that an information object has not been altered during submission and that the information object's transfer agent has the proper authorizations, the TRS assumes custody and control of the information object and responsibility for the information object's preservation by applying a tamper seal; to submit an information object (used here to indicate either a dataset and/or a document) to the TRS, the transfer agent of the object's owner logs onto a secure web portal and enters its credentials (username and password and a designation for the account which the owner or the transfer agent is authorized to access) or such transfer agent directly provides its credentials to the TRS using the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the further teachings of Bisbee to determine whether a condition associated with the first step has been satisfied responsive to receiving the transaction with the digital signature; and enable the performance of the first step responsive to determining that the condition has been satisfied and that the signature is valid. 
There is motivation to further combine Bisbee into the combination of Peterson, Entschew, Bisbee, and Lynch because of the same reasons listed above for claims 1 and 12.

Regarding Claims 9 and 20, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teaches storing the transaction in a key-value database using the transaction signature as a key.
Bisbee further teaches storing the transaction in a key-value database using the transaction signature as a key (Paragraph 0042 teaches a document and information object handling infrastructure (method and computer system) for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the further teachings of Bisbee to store the transaction in a key-value database using the transaction signature as a key. 
There is motivation to further combine Bisbee into the combination of Peterson, Entschew, Bisbee, and Lynch because of the same reasons listed above for claims 1 and 12.

Regarding Claim 10, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claim 1 above; however the combination does  responsive to determining that the signature is not valid, denying the request to perform the first step.
 Bisbee further teaches responsive to determining that the signature is not valid, denying the request to perform the first step (Paragraphs 0008 and 0095 teach on receipt, a public key holder can verify a digital signature by decrypting the hash and comparing the decrypted hash to a newly computed hash of the information object; comparison of the newly computed hash to the decrypted hash also verifies that the information object itself has not been altered since it was signed; the transferee owner of the transferred data may upload a separate dataset to the TRS for comparison to the dataset maintained by the TRS, and the TRS may provide functionality for comparing the separate dataset to data values contained within the dataset pending transfer; the TRS may then produce a report which indicates any discrepancies between the two datasets to allow the-transferee of the data to either accept or reject one or more values of the dataset and/or documents pending transfer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the further teachings of Bisbee to deny the request to perform the first step responsive to determining that the signature is not valid. 
There is motivation to further combine Bisbee into the combination of Peterson, Entschew, Bisbee, and Lynch because of the same reasons listed above for claim 1.

Regarding Claim 11, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the first step involves the first user storing or retrieving data and wherein the transaction comprises metadata of the stored or retrieved data.
Bisbee further teaches wherein the first step involves the first user storing or retrieving data and wherein the transaction comprises metadata of the stored or retrieved data (Paragraphs 0062 and 0071 teach upon any request by a TRS user to interact with either the data, any document, or the related transaction profile or document profile, the digital signatures, on each dataset, the document (if any), and the related transaction and document level audit, trails (if present) are checked each time; this hierarchical structure of data management and storage enables data to be gathered, sealed as tamper evident, managed and analyzed across the entire transaction lifecycle or at any stage of the transaction; thereby guaranteeing the accuracy of the dataset at the time of upload onto the TRS and making such date available for accurate audit and review by stakeholders, potential transferee recipients of the underlying documents and information objects, regulatory authorities and other interested third parties; upon any request by a TRS user to interact with either the populated “auditable” data fields or the related transaction profile or document profile, the digital signatures on each dataset the document (if any), and the related transaction profile and document profile audit traits are checked each time).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  
There is motivation to further combine Bisbee into the combination of Peterson, Entschew, Bisbee, and Lynch because of the same reasons listed above for claim 1.

Claims 2-4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20150143218) in view of Entschew (US 20130318354) in further view of Bisbee (US 20180276270) in further view of Lynch (US 20160342812) in further view of Balinsky (US 20120260096).

Regarding Claims 2 and 13, the combination of P Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach determining based on the workflow a second user that is to perform a second step; and - 34 -including in the transaction information indicating that the second user is to perform the second step of the workflow.
Balinsky from same or similar field of endeavor teaches determining based on the workflow a second user that is to perform a second step (Paragraphs 0069 and 0071 teach an authorized party (i.e., one of the workflow participants or “second user”) may be authorized to monitor content of the document as it progresses through the workflow and the verification of the current document ; and - 34 -including in the transaction information indicating that the second user is to perform the second step of the workflow (Paragraph 0033 teaches the data upload form enables the document owner to provide to the document service a signature verification key sequence, which corresponds to the signature keys (e.g. signature keys a and b) provided to workflow participants; the order of the signature verification keys in signature verification key sequence corresponds to the workflow order in which the various workflow participants are to access and modify document).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the teachings of Balinsky to determine based on the workflow a second user that is to perform a second step; and - 34 -include in the transaction information indicating that the second user is to perform the second step of the workflow. 
There is motivation to combine Balinsky into the combination of Peterson, Entschew, Bisbee, and Lynch because for a document with multiple parts, each part may be treated as a separate document, with its own workflow, workflow participants, and signature verification key sequence. Such a division of the document may enable a reduction in network traffic (Balinsky Paragraph 0067).

Regarding Claims 3 and 14, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach responsive to the performance of the first step, transmitting an additional notification to an additional client device associated with a second user, the additional notification indicating that the second user is to perform a second step of the workflow.
Balinsky from same or similar field of endeavor teaches responsive to the performance of the first step, transmitting an additional notification to an additional client device associated with a second user (Paragraphs 0068 and 0040 teach an authorized party may monitor progress of the workflow, for example, the authorized party may include an authorized workflow participant (i.e., additional client device) that may be provided (i.e., notified) with sufficient keys to enable the required level of monitoring; in monitoring progress of the workflow, document service maintains a pointer (e.g. in the form of an index or address, an argument for a look-up table location, or a URL) to a signature verification key of signature verification key sequence record that is to be applied next, e.g. currently selected signature verification key a), the additional notification indicating that the second user is to perform a second step of the workflow (Paragraphs 0069 and 0028 teach an authorized party (e.g. one of the workflow participants) may be authorized to monitor content of the document as it progresses through the workflow (e.g. one or more parts of a composite document), wherein the authorized party may be provided with decryption keys related to the document (e.g. a sequence of decryption keys for a single document if the encryption changes during the course of the workflow), as well as a corresponding sequence of signature a or b and includes all the keys associated with the corresponding workflow participant a or b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the teachings of Balinsky to transmit an additional notification to an additional client device associated with a second user responsive to the performance of the first step, the additional notification indicating that the second user is to perform a second step of the workflow. 
There is motivation to combine Balinsky into the combination of Peterson, Entschew, Bisbee, and Lynch because of the same reasons listed above for claims 2 and 13.

Regarding Claims 4 and 15, the combination of Peterson, Entschew, Bisbee, Lynch, and Balinsky teaches all the limitations of claims 3 and 14 above; however the combination does not explicitly teach wherein the additional notification is created based on the transaction indicating that the second user is to perform the second step.
 Balinsky further teaches wherein the additional notification is created based on the transaction indicating that the second user is to perform the second step (Paragraphs 0043-0044 teach document service may apply currently selected signature verification key a to verify signature of the uploaded document; a to signature of uploaded document indicates successful verification, the modifications to the document are assumed to be acceptable, for example, successful verification may indicate that the signature corresponds to a signature of a workflow participant who is next scheduled to provide an uploaded document in accordance with the workflow order).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, Lynch, and Balinsky to incorporate the further teachings of Balinsky for the additional notification to be created based on the transaction indicating that the second user is to perform the second step. 
There is motivation to further combine Balinsky into the combination of Peterson, Entschew, Bisbee, Lynch, and Balinsky because of the same reasons listed above for claims 2 and 13.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20150143218) in view of Entschew (US 20130318354) in further view of Bisbee (US 20180276270) in further view of Lynch (US 20160342812) in further view of Teng (US 20020152254).

Regarding Claims 5 and 16, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach wherein the first user is unable to initiate the first step prior to receiving the notification.
wherein the first user is unable to initiate the first step prior to receiving the notification (Paragraphs 0192 and 0202 teach the system may receive an attribute from another workflow that defines both the participants who can perform the current step being defined and a pre-notification, wherein the pre-notification means that prior to the step being performed the participants who can perform the current step are sent an e-mail).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the teachings of Teng for the first user to be unable to initiate the first step prior to receiving the notification.
There is motivation to combine Teng into the combination of Peterson, Entschew, Bisbee, and Lynch because workflow definition allows a particular organization to define who will be responsible for the workflow actions and define who will be receiving notifications for the workflow actions, and the organization may set a flag at workflow creation time to indicate that the workflow should wait if a condition is not satisfied (Teng Paragraphs 0159 and 0203).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20150143218) in view of Entschew (US 20130318354) in further view of Bisbee (US 20180276270) in further view of Lynch (US 20160342812) in further view of Khot (US 20160350091).

Regarding Claims 8 and 19, the combination of Peterson, Entschew, Bisbee, and Lynch teaches all the limitations of claims 1 and 12 above; however the combination does not explicitly teach wherein the chain of transaction signatures is a directed acyclic graph (DAG) and the previous transaction signature is included in a root node of the DAG, wherein the previous transaction signature was created for a second step that is prior to the first step in the workflow.
Khot from same or similar field of endeavor teaches wherein the chain of transaction signatures is a directed acyclic graph (DAG) and the previous transaction signature is included in a root node of the DAG, wherein the previous transaction signature was created for a second step that is prior to the first step in the workflow (Paragraphs 0090, 0092, and 0099-0100 teach routines can invoke other routines to form a routine chain, i.e., a routine Directed Acyclic Graph (routine DAG); users defined chains of routines or routines can be designated by a user as a workflow. User-written routines are stored in storage; user-specified routine chains and workflows are also stored in storage; routines are obtained such as by searching for routines in storage and/or by a user writing new routines; the system produces chains of at least two routines according to received user supplied definitions of chains of routines; routine chains or (DAGS), are structures of routines; the event driven computing platform produces workflow according to received user-supplied designation of a given routine/DAG as a workflow; the event driven computing platform associates the designated workflow with a given channel; workflow metadata contains workflow type information; the routine 124 is a node discovery routine. This is a routine that is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Peterson, Entschew, Bisbee, and Lynch to incorporate the teachings of Khot for the chain of transaction signatures to be a directed acyclic graph (DAG) and the previous transaction signature is included in a root node of the DAG, wherein the previous transaction signature was created for a second step that is prior to the first step in the workflow.
There is motivation to combine Khot into the combination of Peterson, Entschew, Bisbee, and Lynch because an automation processing flow executed on event driven computing platform is provided. The event driven computing platform obtains routines according to user requirements. Routines are obtained such as by searching for routines in storage and/or by a user writing new routines. The system produces chains of at least two routines according to received user supplied definitions of chains of routines (Khot Paragraph 0092). The routines work across both real-time and non-real-time platforms and thus can be re-used to provide both real-time and non-real-time workflows. While the underlying real-time and non-real-time engines are different engines (e.g., Apache Storm and Apache Hadoop, respectively), the end-user functionality is abstracted to accommodate execution of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Follis et al. (US 20170220999) teaches one or more documents may be common between the workflow 104 and the workflow 106. In at least one embodiment, the document workflow manager notifies the recipient(s) of the availability of the documents. The recipient(s), in some examples, interact with the document(s) (e.g., access, sign, etc.) using another webpage provided by the document workflow manager (e.g., another webpage of the website). The document workflow manager tracks interactions between the recipient(s) and the document(s) (e.g., access actions indicating that a recipient has access a document, signing actions indicating that a recipient has signed a document, etc.). The document workflow manager records such interactions (e.g., via an audit trail) (Follis Paragraph 0029).
Schmidt et al. (US 20200169415) teaches in some embodiments, the Validation System also includes a Signing Server. The Signing Server controls the provision of new high trust (US ‘level 3’) PKI x.509 digital certificates/Digital ID for document signing by a signer through a request from the DocViewer Server. In some embodiments, the Signing Server also has an internal encrypted log for all signing events which can be used for reporting and auditing. In some embodiments, the Signing Server receives the request for applying a high trust digital signature to a document from the DocViewer Server, along with the plurality .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685
/JAY HUANG/Primary Examiner, Art Unit 3685